DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 9, 11, 13, 15, 16, 18, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharsalli (U.S. Patent 7,647,983).
Gharsalli discloses a grading machine (10) having a body (16, for example), grading blade (56), a drawbar (48), a centershift cylinder (30), a user interface (66) and a control system (68, for example) arranged as claimed (Figure 1).  There is a centershift cylinder (30), a user interface (66, for example) and a control system (68, for example) configured to adjust to a plurality of positions in the manner claimed (column 2, line 66 through column 3, line 4; and column 3, lines 35-54, for example).
Sensor (64) meets the recitation of a centershift sensor.
The drawbar is coupled to a pair of lift cylinders (28) which are coupled to the centershift cylinder (via 32 and 36, for example).
Step (210, Figure 3) meets the recitations of claim 5.
Regarding the positioning of claims 8 and 9, these are deemed to be inherent in a shiftable blade in order to perform normal work.
The interactive screen meets the recitation of touch screen.
Gharsalli is operated in the manner of claims 11, 13, 16 and 18.  

Regarding new claims 22 and 23, a linkbar (32) is coupled to the drawbar (via 30, for example, see Figure 1) and has a plurality of position holes (44).  A link pin (46) is configured to be positioned (via 58) into one of the plurality of holes (44).  The linkbar is configured to move relative to the link pin to shift the drawbar (column 3, lines 35-54, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 9, 12-16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gharsalli (U.S. Patent 7,647,983), as applied above.
Gharsalli does not specify a linear displacement cylinder; however, Gharsalli does specifically leave the decision regarding sensor type to one skilled in the art.  The examiner takes Official notice that it is known to use linear displacement sensors with cylinders.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Gharsalli with a linear displacement cylinder since cylinders act linearly.
The system is hydraulic; however, Gharsalli is silent regarding a plurality of lines.  It would have been obvious to one of ordinary skill at the time of the invention to have used any number of lines as needed in order to properly operate the system.

Regarding claim 14, it would have been obvious to one of ordinary skill at the time of the invention to have enabled overriding in order to ensure operation to be as desired by an operator.
Claims 15 and 20 are deemed to be met.  Further, these operations are operations common to grading machines; therefore, it would have been obvious to one of ordinary skill at the time of the invention to have displayed these modes on the control screen.
Regarding claim 21, Gharsalli is silent regarding the blade edge extending outside of the machine track; however, the examiner takes Official notice that it is well known for graders to be capable of positioning their blades in this manner in order to work a substrate not directly under the machine.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Gharsalli as claimed.

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.  Regarding the arguments that Gharsalli does not disclose extension or retraction of the cylinder to adjust a centershift of the drawbar to one of a plurality of positions in not persuasive.  Movement of cylinders (28, 30) adjusts the drawbar position.  Cylinder (30) also adjusts the holes (44) to predetermined positions to connect with the pin (46).  There is nothing recited which prevents this from meeting claim recitations.
The emphasized portions regarding claims 11 and 16 are not persuasive because extending and retracting cylinders is the manner in which cylinders operate.
Regarding the newly added recitations in claim 16, the blade is coupled to the drawbar and, as noted above, there are predetermined positions of the blade.  This meets claim recitations.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671